DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanabe (US 2010/0208097).
With respect to claim 1, Tanabe teaches a signal processing device comprising:
a gain setting part that sets a gain for a color signal obtained by performing color space conversion of converting an input signal into a luminance signal and the color signal (Fig. 2; Para. [0040]), according to a setting reference signal based on the input signal (Para. [0040]); and
a gain adjustment part that performs gain adjustment of the color signal using the gain set by the gain setting part (Paras. [0043]; formulas 18 – 20).

With respect to claim 2, Tanabe teaches the signal processing device according to claim 1, wherein the input signal is a signal for each color component obtained by performing imaging using a color separation filter (Para. [0015]).

With respect to claim 3, Tanabe teaches the signal processing device according to claim 2, wherein the gain setting part uses the luminance signal obtained by performing the color space conversion as the setting reference signal, and performs gain setting so that saturation of a subject indicated by the input signal is reduced in a case where the setting reference signal is larger than a threshold (Fig. 3B; Para. [0040]).

With respect to claim 4, Tanabe teaches the signal processing device according to claim 3, wherein the gain setting part performs gain setting so that the subject indicated by the input signal approaches 

With respect to claim 5, Tanabe teaches the signal processing device according to claim 1, further comprising:
a color space conversion part that performs color space conversion of the input signal for each color component to generate the luminance signal and the color signal (Fig. 2; Para. [0032], R' signal, the G' signal, and the B' signal are generated from the calculated YH); and
a color space inverse conversion part that performs color space conversion of the luminance signal and the color signal subjected to gain adjustment in the gain adjustment part (Fig. 2; Para. [0040]), and
generates an output signal of a color space equal to the input signal (Fig. 2; Paras. [0040] and [0046] – [0047].

Method claim (13) is drawn to the method of using the corresponding apparatus claimed in claim (1).  Therefore, method claim (13) corresponds to apparatus claim (1) and is rejected for the same reasons of anticipation as used above.

Apparatus claims (14 & 15) are drawn to substantially analogous apparatus corresponding to the apparatus claimed in claims (1 & 2).  Therefore apparatus claims (14 & 15) correspond to apparatus claims (1 & 2), and are rejected for the same reasons of anticipation as used above.

With respect to claim 16, Tanabe teaches the imaging device according to claim 14, further comprising a video signal generation part that generates a video signal on a basis of the color signal after the gain adjustment (Fig. 2; Para. [0032], R' signal, the G' signal, and the B' signal are generated from the calculated YH).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625